DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species ii) and v) reading on claims 17-34 in the reply filed on 8/12/2021 is acknowledged.  Applicant’s assertion of the figures 6 and 7 of category b) as being not mutually exclusive is acknowledged.  The requirement for election of this category is withdrawn.
Status of Claims
Claims 17-34 are pending.  Claims 17-34 are currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/2020, 1/28/2020 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,376,237. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 is generic to claim 15.  Specifically, claim 25 only requires the coupling member “to detach” from the imager head, while claim 25 requires the more narrow scope, to “releasably attach”.
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of U.S. Patent No. 10,376,237. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 32 is generic to .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “retrieval tension member” in claim 17, 25, 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 25, 32, and any dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claims 7, 25, and 32, it is unclear if the TEE ultrasound probe is part of the claimed invention or only as part of the intended use of the image capture device.  If the TEE ultrasound probe is a part of the claimed invention it must be positively recited and reflected as such in a claim amendment.
Claims 7, 25, and 32 recite “a retrieval tension member”.  The specification does not provide sufficient structure as to what defines a retrieval tension member.  The specification describes the “retrieval tension member” functionally, but does not provide a complete description of the structure.  Paragraph [1066] provides description of some elements which can be included as part of a “retrieval tension member”, e.g. lumens or electromagnetic tension couplers, but these do not fully describe the structure of a “retrieval tension member”.  The drawings refer to a cylindrical structure, e.g. in fig 5, but it is unclear what makes up this cylinder and what other different structures can be considered to meet this claim limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 22, 24-27, 29, 30, 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US2002/0022769 and further in view of Zentgraf et al. US2013/0150710.
For claim 17, 
Smith discloses 
an “apparatus (laryngoscope 10; fig 1-4; [0032]), comprising: 
an image capture device (camera means 20; [0033]) configured to be removably coupled ([0047] describes removably coupling an ET tube); and 
a retrieval tension member (probe 14 and handle 12; fig 1) coupled to and extending from the image capture device and configured to extend from the image capture device through the esophagus and out the patient when (1) the image capture device is removably coupled ([0051]), 
the image capture device configured to be longitudinally withdrawn in response to a proximal force applied by the retrieval tension member 
Smith does not disclose the apparatus in the contest of a “transesophageal echocardiography (TEE) ultrasound probe device”, specifically:
“to an imager head of a transesophageal echocardiography (TEE) ultrasound probe device, and inserted into an esophagus of a patient when removably coupled to the imager head of the TEE ultrasound probe device”;
“to the TEE ultrasound probe device, and (2) the TEE ultrasound probe device is disposed within a target imaging location of the esophagus in which the TEE ultrasound probe device can capture ultrasound images of the heart of the patient”;
“relative to the imager head of the TEE ultrasound probe device”.
Zentgraf teaches transesophageal echocardiography (TEE) and the advantages for tracking the TEE probe ([0037, 0061]) including image based tracking modalities ([0042]).  Additionally, the device of Smith, although is to place an endotracheal tube, anticipates “other applications for other body cavities ([0032])”, e.g. TEE and the esophagus, in which case “the probe should be appropriately shaped and sized ([0032])”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Zentgraf into the invention of Smith in order to configure 
an image capture device (camera means 20; [0033]) configured to be removably coupled ([0047] describes removably coupling an ET tube) “to an imager head of a transesophageal echocardiography (TEE) ultrasound probe device, and inserted into an esophagus of a patient when removably coupled to the imager head of the TEE ultrasound probe device”, 
(1) the image capture device is removably coupled ([0051]) “to the TEE ultrasound probe device, and (2) the TEE ultrasound probe device is disposed within a target imaging location of the esophagus in which the TEE ultrasound probe device can capture ultrasound images of the heart of the patient, and
the image capture device configured to be longitudinally withdrawn “relative to the imager head of the TEE ultrasound probe device”
because it makes it possible to represent real-time echo images with virtual geometric models of the device and interactively defined anatomy within a common coordinate system to assist with repair of cardiac valves (Zentgraf: [0037-0039]).
For claim 18, modified Smith discloses the “apparatus of claim 17, wherein the image capture device is communicatively coupled to an image data processing device (Smith: control means 54; fig 5; [0038]) configured to process image data captured by the image capture device when the image capture device is disposed within the esophagus, the image processing device being located outside the patient (Smith: [0036-0038]) when both the image capture device and TEE ultrasound probe device (Zentgraf: [0037]) are disposed within the target imaging location of the esophagus”.
For claim 19, Smith discloses the “apparatus of claim 18, further comprising a communication line, the image capture device being communicatively coupled to the image data processing device via the communication line (fig 5 shows communication lines between the camera means 20 and the control means 54)”.
For claim 22, Smith discloses the “apparatus of claim 17, wherein the retrieval tension member defines a lumen therethrough ([0035] describes a channel to provide flow communication between the handle and the distal end of the probe), the apparatus further comprising a communication line extending from the image capture device to outside the patient when both the image capture device and the TEE ultrasound probe device are disposed within the target imaging location of the esophagus (fig 5 shows the 
Smith does not explicitly disclose a communication line extending from the image capture device “through the lumen of the retrieval tension member” to outside the patient.  Smith does disclose multiple internal channels or tubes to provide communication between the handle and the distal end [0035] connecting infusion ports, suction ports, and providing a path for endoscopic tools.  Smith also discloses the “camera means 20 is internally connected to the display means 24” [0033].  Smith merely lacks an explicit recitation of a channel connecting the camera means 20 to the display means 24, but has established it is performed “internally”.  As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the communication line extending through a lumen of the retrieval tension member because it allows a connection “internally” configured between distal and proximal components which Smith describes at [0033].
For claim 24, modified Smith discloses the “apparatus of claim 17, wherein the retrieval tension member is configured such that an exterior surface of the retrieval tension member extends from the image capture device (Smith: fig 1 shows probe 18 with an external surface extending from the camera means 20), at least partially abutting an exterior surface of the TEE ultrasound probe device (Smith: figs 3, 4 show lips 31 as the portion contacting and securing a TEE device), and through the esophagus and out the patient when (1) the image capture device is removably coupled to the TEE ultrasound probe device, and (2) the TEE ultrasound probe device is disposed within a target imaging location of the esophagus in which the TEE ultrasound probe device can capture ultrasound images of the heart of the patient (Smith: [0051]; Zentgraf: [0039-0049])”.
For claim 25, 
Smith discloses 
an “apparatus (laryngoscope 10; fig 1-4; [0032]), comprising: 
an image capture device (camera means 20; [0033]) configured to be removably coupled ([0047] describes removably coupling an ET tube) via a coupling member (ET tube clamp assembly 30; fig 3, 4; [0047]), and inserted into a patient when removably coupled ([0051]), the image capture device including a distal-facing camera lens (lens 21; fig 2, 4; [0033]) configured to capture image data within the esophagus; 
the coupling member configured to releasably attach the image capture device, the coupling member configured to detach to allow longitudinal relative movement ([0047, 0051]); and 
a retrieval tension member (probe 14 and handle 12; fig 1) coupled to the image capture device and configured to extend from the image capture device through the esophagus and out the patient when (1) the image capture device is removably coupled ([0051])”.
Smith does not disclose the apparatus in the context of a “transesophageal echocardiography (TEE) ultrasound probe device”, specifically:
“to an imager head of a transesophageal echocardiography (TEE) ultrasound probe device … an esophagus of …”;
“to the imager head of the TEE ultrasound probe device”;
“and distal to the imager head of the TEE ultrasound probe device when removably coupled to the imager head of the TEE ultrasound probe device”;
“to the imager head of the TEE ultrasound probe device”;
“from the imager head of the TEE ultrasound probe device”;
“between the imager head of the TEE ultrasound probe device and the image capture device”
“to the TEE ultrasound probe device via the coupling member, and (2) the TEE ultrasound probe device is disposed within a target imaging location of the esophagus in which the TEE ultrasound probe device can capture ultrasound images of the heart of the patient”.
Zentgraf teaches transesophageal echocardiography (TEE) and the advantages for tracking the TEE probe ([0037, 0061]) including image based tracking modalities ([0042]).  Additionally, the device of Smith, although is to place an endotracheal tube, anticipates “other applications for other body cavities ([0032])”, e.g. TEE and the esophagus, in which case “the probe should be appropriately shaped and sized ([0032])”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Zentgraf into the invention of Smith in order to configure the apparatus in the context of a “transesophageal echocardiography (TEE) ultrasound probe device”, specifically:
“to an imager head of a transesophageal echocardiography (TEE) ultrasound probe device … an esophagus of …”;
“to the imager head of the TEE ultrasound probe device”;
“and distal to the imager head of the TEE ultrasound probe device when removably coupled to the imager head of the TEE ultrasound probe device” (in fig 1, the camera is located distal to the coupling mechanism, i.e. rubber lips 31);
“to the imager head of the TEE ultrasound probe device”;
“from the imager head of the TEE ultrasound probe device”;
“between the imager head of the TEE ultrasound probe device and the image capture device”
“to the TEE ultrasound probe device via the coupling member, and (2) the TEE ultrasound probe device is disposed within a target imaging location of the esophagus in which the TEE ultrasound probe device can capture ultrasound images of the heart of the patient”
because it makes it possible to represent real-time echo images with virtual geometric models of the device and interactively defined anatomy within a common coordinate system to assist with repair of cardiac valves (Zentgraf: [0037-0039]).
For claim 26, modified Smith discloses the “apparatus of claim 25, wherein the image capture device is communicatively coupled to an image data processing device (control means 54; fig 5; [0038]) configured to process image data captured by the image capture device when the image capture device is disposed within the esophagus, the image processing device being located outside the patient ([0036-0038]) when both the image capture device and TEE ultrasound probe device (Zentgraf: [0037]) are disposed within the target imaging location of the esophagus”.
For claim 27, Smith discloses the “apparatus of claim 25, further comprising a communication line, the image capture device being communicatively coupled to the image data processing device via the communication line (fig 5 shows communication lines between the camera means 20 and the control means 54)”.
For claim 29, Smith discloses the “apparatus of claim 25, wherein the retrieval tension member defines a lumen therethrough, ([0035] describes a channel to provide flow communication between the handle and the distal end of the probe), the apparatus further comprising a communication line extending from the image capture device to outside the patient when both the image capture device and the TEE ultrasound probe device are disposed within the target imaging location of the esophagus (fig 5 shows the communication lines between the claimed elements, including the handle which is configured to be outside the patient during operation).
Smith does not explicitly disclose a communication line extending from the image capture device “through the lumen of the retrieval tension member” to outside the patient.  Smith does disclose multiple internal channels or tubes to provide 
For claim 30, modified Smith discloses the “apparatus of claim 25, wherein the retrieval tension member is configured such that a central axis of the retrieval tension member is offset from a central axis of the TEE probe device when the image capture device is removably coupled to the TEE ultrasound probe device (Smith: figs 2 and 4 show the central axis of the probe 14 and the ET tube clamp assembly 30 as offset from each other.  Zentgraf: [0037] teaches the application to a TEE ultrasound probe device)”.
For claim 32, 
Smith discloses 
an “apparatus (laryngoscope 10; fig 1-4; [0032]), comprising: 
an image capture device (camera means 20; [0033]) configured to be removably coupled ([0047] describes removably coupling an ET tube) via a coupling member (ET tube clamp assembly 30; fig 3, 4; [0047]), and inserted into a patient when removably coupled ([0051]), the image capture device configured to capture image data within the esophagus and to transfer the image data via a communication line from the image capture device to outside the patient ([0033]; fig 5); 
a retrieval tension member (probe 14 and handle 12; fig 1) coupled to the image capture device, the retrieval tension member configured to extend from the image capture device through the esophagus and out the patient such that the retrieval tension member extends proximally from the image capture device and entirely external to an exterior surface of a body portion (fig 2, 4 show the probe 14 and handle 12 are configured to be entirely external an exterior surface of a body portion of a tube or device secured to it, i.e. the rubber lips 31 grasp the outside of the tube and is considered “entirely external to an exterior surface”)”.
Smith does not disclose the apparatus in the context of a “transesophageal echocardiography (TEE) ultrasound probe device”, specifically:
“to an imager head of a transesophageal echocardiography (TEE) ultrasound probe device … an esophagus of”
to the imager head of the TEE ultrasound probe device
and distal to the imager head of the TEE ultrasound probe device when removably coupled to the imager head of the TEE ultrasound probe device
of the TEE ultrasound probe device when (1) the image capture device is removably coupled to the TEE ultrasound probe device via the coupling member, and (2) the TEE ultrasound probe device is disposed within a target imaging location of the esophagus in which the TEE ultrasound probe device can capture ultrasound images of the heart of the patient to enable the ultrasound images to be received outside of body.
Zentgraf teaches transesophageal echocardiography (TEE) and the advantages for tracking the TEE probe ([0037, 0061]) including image based tracking modalities ([0042]).  Additionally, the device of Smith, although is to place an endotracheal tube, anticipates “other applications for other body cavities ([0032])”, e.g. TEE and the esophagus, in which case “the probe should be appropriately shaped and sized ([0032])”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Zentgraf into the invention of Smith in order to configure the apparatus in the context of a “transesophageal echocardiography (TEE) ultrasound probe device”, specifically:
“to an imager head of a transesophageal echocardiography (TEE) ultrasound probe device … an esophagus of”
to the imager head of the TEE ultrasound probe device
and distal to the imager head of the TEE ultrasound probe device when removably coupled to the imager head of the TEE ultrasound probe device
of the TEE ultrasound probe device when (1) the image capture device is removably coupled to the TEE ultrasound probe device via the coupling member, and (2) the TEE ultrasound probe device is disposed within a target imaging location of the esophagus in which the TEE ultrasound probe device can capture ultrasound images of the heart of the patient to enable the ultrasound images to be received outside of body
because it makes it possible to represent real-time echo images with virtual geometric models of the device and interactively defined anatomy within a common coordinate system to assist with repair of cardiac valves (Zentgraf: [0037-0039]).
For claim 33, modified Smith discloses the “apparatus of claim 32, wherein the coupling member is made from a flexible material (Smith: rubber lips 31; [0047]) and configured to releasably attach (Smith: [0047]) the image capture device to the imager head of the TEE ultrasound probe device ([Zentgraf: [0037] as applied to a TEE ultrasound probe), the coupling member configured to detach from the imager head of the TEE ultrasound probe device in response to a proximal force applied by the retrieval tension member to allow longitudinal relative movement between the imager head of the TEE ultrasound probe device and the image capture device (Smith: [0051-0052])”
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Zentgraf as applied to claim17 above, and further in view of Stolk US5,088,178.
For claim 20, Smith does not disclose the “apparatus of claim 17, wherein a portion of the image capture device is configured to be transparent to energy transmitted from and received by an imaging array of the TEE ultrasound probe device to allow the energy to pass through the portion of the image capture device when the image capture device is removably coupled to the imager head of the TEE ultrasound probe device”.  Stolk teaches that structures surrounding an ultrasound transducer, e.g. a protective tube as in fig 1 should “obviously be transparent to ultrasound” 5:25-28.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Stolk into the invention of Smith in order to configure “apparatus of claim 17, wherein a portion of the image capture device is configured to be transparent to energy transmitted from and received by an imaging array of the TEE ultrasound probe device to allow the energy to pass through the portion of the image capture device when the image capture device is removably coupled to the imager head of the TEE ultrasound probe device” because it allows the ultrasound transducer to operate 5:25-28.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Zentgraf as applied to claim 17 above, and further in view of Lia US5,222,477.
For claim 21, Smith does not disclose the “apparatus of claim 17, wherein the image capture device includes a seal configured to withstand bodily fluid of at least one of the esophagus or a stomach of the patient”.  Lia teaches a transparent face plate 26 disposed at the end of a camera 3:57-59.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Lia into the invention of Smith in order to configure “apparatus of claim 17, wherein the image capture device includes a seal configured to withstand bodily fluid of at least one of the esophagus or a stomach of the patient”.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Zentgraf as applied to claim17 above, and further in view of Rotman et al. US2013/0116652.
For claim 23, Smith does not disclose the “apparatus of claim 17, wherein the proximal force is less than about 15 Newtons”.  Rotman teaches common medical devices for use and manipulation within the body and the range of forces in Newtons that are in the operational range includes thresholds of e.g. 1N – 10N [0091].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Rotman into the invention of Smith in order to configure “apparatus of claim 17, wherein the proximal force is less than about 15 Newtons” because it would limit required operational forces to those commonly used [0091].
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Zentgraf as applied to claim 25 above, and further in view of Lia US5,222,477.
For claim 28, Smith does not disclose the “apparatus of claim 25, wherein the image capture device includes a seal configured to withstand bodily fluid of at least one of the esophagus or a stomach of the patient”.  Lia teaches a transparent face plate 26 disposed at the end of a camera 3:57-59.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Lia into the invention of Smith in order to configure “apparatus of claim 25, wherein the image capture device includes a seal configured to withstand bodily fluid of at least one of the esophagus or a stomach of the patient” because sealing the camera from environmental fluids (3:59) has the added benefit of helping to prevent contamination of the internal components.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Zentgraf as applied to claim 25 above, and further in view of Fisher US4,211,234.
For claim 31, Smith does not disclose the “apparatus of claim 25, wherein the coupling member includes a seam configured to allow longitudinal relative movement between the imager head and the image capture device”.  Fisher teaches a tear line 38 as a apparatus of claim 25, wherein the coupling member includes a seam configured to allow longitudinal relative movement between the imager head and the image capture device” because it permits removal and separation of the tube from the introducer 4:40-42.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Zentgraf as applied to claim 32 above, and further in view of Flam US5,607,386 and Loubser US2006/0241476.
For claim 34, Smith does not disclose the “apparatus of claim 32, wherein a proximal portion of the retrieval tension member is coupled to a handle, the handle being removably couplable to the TEE ultrasound probe device outside the patient when the image capture device is removably coupled to the TEE ultrasound probe device via the coupling member, and the TEE ultrasound probe device is disposed within the target imaging location of the esophagus”.  Flam teaches a clip 27 on a handle of an inserted instrument for holding another cylindrical instrument (fig 1; 7:14-34).  Loubser teaches the advantages of providing a holder for a TEE instrument ([0018, 0058]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Flam motivated by Loubser into the invention of Smith in order to configure “apparatus of claim 32, wherein a proximal portion of the retrieval tension member is coupled to a handle, the handle being removably couplable to the TEE ultrasound probe device outside the patient when the image capture device is removably coupled to the TEE ultrasound probe device via the coupling member, and the TEE ultrasound probe device is disposed within the target imaging location of the esophagus” because it provides a manner to hold the TEE probe “in such a fashion that it does not stretch a patient’s bodily structures, such as the lips (Loubser: [0058]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795